DOOLING, J.
I dissent.
Section 11500 Health and Safety Code provides, so far as here material:
“Except as otherwise provided in this division, no person shall possess ... a narcotic except upon the written prescription of a physician. ...”
“Narcotic” within the meaning of this section includes “codeine” (Health & Saf. Code, §11001, subd. (d)) and “any of the salts, derivatives, or compounds of” codeine (Health & Saf. Code, §11002).
Section 11200 Health and Safety Code provides: “The pro*38visions of this division requiring prescriptions ... do not apply to preparations containing not more than one grain of codeine ... if a solid . . . preparation, in one avoirdupois ounce, without additional narcotics ...”
If the codeine derivative included in percodan is covered by this latter provision then the possession of percodan without a prescription can only be a violation of section 11500 if percodan contains more than one grain of the codeine derivative in each avoirdupois ounce. The people made no proof of the proportionate amount of this codeine derivative in the percodan possessed by appellant.
The meaning of the word “codeine” as used in section 11200 is the crucial question. Appellant argues that it should be construed to include the derivatives of codeine. The People argue that it should be strictly construed to include codeine alone and to exclude its derivatives. At first blush it strikes a reader as very doubtful that the Legislature would intend to require a prescription for derivatives of codeine in those cases where it requires no prescription for the primary drug, codeine, from which the derivatives are created.
In cases of doubt as to the proper construction of a penal statute the cases hold that the statute should be construed against extending criminality. “When language which is reasonably susceptible of two constructions is used in a penal law, ordinarily that construction which is more favorable to the offender will be adopted.” (People v. Smith, 44 Cal.2d 77, 79 [279 P.2d 33] ; DeMille v. American Fed. of Radio Artists, 31 Cal.2d 139, 156 [187 P.2d 769, 175 A.L.R. 382]; People v. Valentine, 28 Cal.2d 121, 143 [169 P.2d 1] ; People v. Ralph, 24 Cal.2d 575, 581 [150 P.2d 401].)
Following this rule I believe that section 11200 should be construed to include codeine derivatives. An avoirdupois ounce contains 437½ grains. If more than 1/437½ part of the substance possessed by appellant was a codeine derivative the People can readily prove it. I would reverse.